 1   Sara B. Brody (Bar No. 130222)
     sbrody@sidley.com
 2   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 3   San Francisco, California 94104
     Telephone: (415) 772-1200
 4
     Matthew J. Dolan (Bar No. 291150)
 5   mdolan@sidley.com
     SIDLEY AUSTIN LLP
 6   1001 Page Mill Road, Building 1
     Palo Alto, CA 94304
 7   Telephone: (650) 565-7000

 8   Robin Wechkin (admitted pro hac vice)
     rwechkin@sidley.com
 9   SIDLEY AUSTIN LLP
     701 Fifth Avenue, Suite 4200
10   Seattle, Washington 98104
     Telephone: (206) 262-7680
11

12   Attorneys for Defendants

13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                          OAKLAND DIVISION
16
      IN RE NEKTAR THERAPEUTICS                       )   Case No. 4:18-cv-06607-HSG
17    SECURITIES LITIGATION                           )
                                                      )   CLASS ACTION
18                                                    )
                                                      )   STIPULATION AND ORDER EXTENDING
19                                                    )   THE PAGE LIMIT FOR DEFENDANTS’
                                                      )   MOTION TO DISMISS LEAD PLANTIFFS’
20                                                    )   CONSOLIDATED CLASS ACTION
                                                      )   COMPLAINT
21                                                    )
                                                      )
22                                                    )
                                                      )
23                                                    )
                                                      )
24                                                    )
25

26

27

28

              STIPULATION AND ORDER EXTENDING PAGE LIMIT ON MOTION TO DISMISS COMPLAINT CASE NO.
                                             4:18-CV-06607-HSG
 1         Pursuant to Civil Local Rule 7-12, Lead Plaintiffs Oklahoma Firefighters Pension and

 2   Retirement System and El Paso Firemen and Policemen’s Pension Fund and Defendants Nektar

 3   Therapeutics, Howard W. Robin, John Nicholson, Stephen K. Doberstein, Mary Tagliaferri,

 4   Jonathan Zalevsky and Ivan P. Gergel, by and through their respective undersigned counsel of

 5   record, submit the following stipulation and proposed order:

 6         WHEREAS, on May 15, 2019, Lead Plaintiffs filed their Consolidated Class Action

 7   Complaint for Violations of the Federal Securities Laws (ECF No. 54) (“Complaint”) against

 8   Defendants;

 9         WHEREAS, pursuant to the parties’ stipulation extending Defendants’ deadline to respond to

10   the Complaint, Defendants’ motion to dismiss is due by August 2, 2019;

11         WHEREAS, because of the length and nature of the Complaint—which spans 74 pages and

12   203 paragraphs, concerns dozens of challenged statements, and asserts claims against seven

13   defendants with potentially differing bases for dismissal—Defendants request an additional 10 pages

14   for their memorandum in support of their motion to dismiss in order to allow for a more complete

15   discussion of numerous complicated issues related to Lead Plaintiffs’ claims;

16         WHEREAS, Lead Plaintiffs do not oppose an extension of the page limit for Defendants’

17   memorandum in support of their motion to dismiss to 35 pages;

18         WHEREAS, Defendants do not oppose a corresponding extension of the page limit for Lead

19   Plaintiffs’ memorandum in opposition to Defendants’ motion to dismiss to 35 pages;

20         WHEREAS, the parties agree that the page limit for Defendants’ reply brief in support of their

21   motion to dismiss shall remain 15 pages;

22         IT IS THEREFORE STIPULATED AND AGREED by the parties that, subject to the Court’s

23   approval, the page limits for the briefing on Defendants’ motion to dismiss should be as follows:

24         (a) Defendants’ memorandum in support of their motion to dismiss will not exceed 35 pages;

25         (b) Lead Plaintiffs’ memorandum in opposition to Defendants’ motion to dismiss will not

26   exceed 35 pages; and

27         (c) Defendants’ reply in support of its motion to dismiss will not exceed 15 pages.

28
                                                       1
              STIPULATION AND ORDER EXTENDING PAGE LIMIT ON MOTION TO DISMISS COMPLAINT CASE NO.
                                             4:18-CV-06607-HSG
 1        IT IS SO STIPULATED.

 2

 3   Dated July 26, 2019                         SIDLEY AUSTIN LLP

 4                                               By: /s/ Sara Brody
                                                 SARA B. BRODY (130222)
 5
                                                 sbrody@sidley.com
 6                                               555 California Street, Suite 2000
                                                 San Francisco, California 94104
 7                                               Telephone: (415) 772-1200
 8                                               MATTHEW J. DOLAN (291150)
                                                 mdolan@sidley.com
 9
                                                 1001 Page Mill Road, Building 1
10                                               Palo Alto, California 94304
                                                 Telephone: (650) 565-7000
11
                                                 ROBIN EVE WECHKIN (PHV)
12                                               rwechkin@sidley.com
                                                 701 Fifth Avenue, 42nd Floor
13
                                                 Seattle, Washington 98104
14                                               Telephone: (206) 262-7680

15                                               Attorneys for Defendants

16

17

18   Dated: July 26, 2019                        WAGSTAFFE, VON LOEWENFELDT, BUSCH
                                                 & RADWICK LLP
19
                                                 By: /s/ James Wagstaffe
20                                               JAMES WAGSTAFFE (95535)
                                                 FRANK BUSCH (258288)
21                                               100 Pine Street, Suite 725
22                                               San Francisco, CA 94111
                                                 Telephone: (415) 357-8900
23                                               Fax: (415) 357-8910
                                                 wagstaffe@wvbrlaw.com
24                                               busch@wvbrlaw.com
25                                               Liaison Counsel for the Class
26

27

28
                                                    2
             STIPULATION AND ORDER EXTENDING PAGE LIMIT ON MOTION TO DISMISS COMPLAINT CASE NO.
                                            4:18-CV-06607-HSG
 1   Dated: July 26, 2019                          LABATON SUCHAROW LLP

 2                                                 By: /s/ Thomas Dubbs
                                                   THOMAS A. DUBBS (PHV)
 3
                                                   MICHAEL P. CANTY (PHV)
 4                                                 CHRISTOPHER J. MCDONALD (PHV)
                                                   MARISA N. DEMATO (PHV)
 5                                                 140 Broadway
                                                   New York, New York 10005
 6                                                 Telephone: (212) 907-0700
                                                   Facsimile: (212) 818-0477
 7
                                                   tdubbs@labaton.com
 8                                                 mcanty@labaton.com
                                                   cmcdonald@labaton.com
 9                                                 mdemato@labaton.com
10                                                 Attorneys for Plaintiffs
11

12

13

14

15

16                                  LOCAL RULE 5-1 ATTESTATION
17

18         I, Sara B. Brody, am the ECF User whose ID and password are being used to file this
19   Stipulated Request and [Proposed] Order. In compliance with Local Rule 5-1(i)(3), I hereby attest
20   that the other signatories to this document concurred in the filing of this document.
21
     Dated: July 26, 2019                                 By: /s/ Sara Brody
22
                                                              Sara B. Brody
23

24

25

26

27

28
                                                      3
              STIPULATION AND ORDER EXTENDING PAGE LIMIT ON MOTION TO DISMISS COMPLAINT CASE NO.
                                             4:18-CV-06607-HSG
 1                                        ORDER

 2
                                                                          ISTRIC
 3   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                     TES D      TC
                                                                   TA
 4




                                                                                                         O
                                                              S




                                                                                                          U
                                                             ED




                                                                                                           RT
 5   Dated: July 29, 2019                               ___________________________




                                                         UNIT
                                                                       DENS.  IED
 6                                                      Honorable Haywood        Gilliam, Jr.




                                                                                                                R NIA
                                                        United States District Judge
 7
                                                                                                        m Jr.
                                                                                            S. Gillia




                                                         NO
                                                                                 y wo o d
                                                                        d ge H a




                                                                                                                FO
 8                                                                 Ju




                                                           RT




                                                                                                           LI
 9                                                                ER




                                                             H




                                                                                                         A
                                                                       N                                   C
                                                                                         F
10                                                                         D IS T IC T O
                                                                                 R
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
             STIPULATION AND ORDER EXTENDING PAGE LIMIT ON MOTION TO DISMISS COMPLAINT CASE NO.
                                            4:18-CV-06607-HSG
